IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-40676
                          Summary Calendar



CARLOS B CRUZ

                 Plaintiff - Appellant

     v.

UNITED STATES BUREAU OF PRISONS; KATHLEEN HAWK; O IVAN WHITE,
South Central Regional Director; RONALD G THOMPSON, Current South
Central Regional Director; LUCY MALLISHAM; ERNEST CHANDLER,
Warden at United States Penitentiary Beaumont; RICK MCINTOSH,
Unit Manager/Unit 343/United States Penitentiary Beaumont; RITA
SACKETT, Case Manager/Unit 343/United States Penitentiary
Beaumont

                 Defendants - Appellees

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 1:99-CV-680
                         --------------------
                           February 5, 2003

Before KING, Chief Judge, and SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Carlos B. Cruz, federal prisoner # 36480-019, appeals the

district court’s summary-judgment dismissal of his Privacy Act

claim.    Cruz argues that the Bureau of Prisons has willfully

failed to remove from his Central File an inaccurate Drug Task


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40676
                                -2-

Force letter which implicates him in four murders, which letter

Cruz alleges was erroneously used to support adverse decisions

regarding his custodial status.

     We review the district court’s summary-judgment decision de

novo.   E.g., Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 912

(5th Cir. 1992).   The classification of prisoners is a matter

left within the discretion of prison officials, and Cruz has

failed to establish an abuse of that discretion.   See Whitley v.

Hunt, 158 F.3d 882, 889-90 (5th Cir. 1998), abrogated on other

grounds by, Booth v. Churner, 532 U.S. 731, 735 (2001).     The

challenged information contained in the Drug Task Force letter is

corroborated by information contained in Cruz’s Presentence

Report; the Drug Task Force letter was not the sole basis for

Cruz’s custodial classification; and Cruz never submitted

information refuting the information contained in his Central

File, as he was entitled to do pursuant to Federal Bureau of

Prisons’ Program Statement No. 5800.11.

     AFFIRMED; MOTION TO FILE REPLY BRIEF OUT OF TIME GRANTED.